DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozasa et al. (U.S. 2005/0236415) in view of Tojo et al. (U.S. 7,048,975).  Ozasa et al. teaches an environment protected starch container device 50a, comprising a starch container 50a (paragraph [0085]) mainly made of starch material (paragraph [0096]) for holding solid or liquid foods or other objects (paragraph [0340]), a layer 12 adhered to a surface of the starch container, and wherein the function of the layer 12 is to cause the starch container to be waterproof (paragraph [0216]), originally, the starch container is not waterproof furthermore in natural environment, the layer 12 and the starch container are capably .
Further regarding claim 1, the starch material comprises 50wt% to 90wt% (weight percentage) starch (paragraph [0096] of Ozasa et al.), 5wt% to 25wt% fiber enhancer for enhancing a structure of the starch material (paragraphs [0178] and [0120] of Ozasa et al.), and 3wt% to 30wt% of hardening additive for hardening the structure of the starch material (paragraphs [0178] of Ozasa et al.) wherein the hardening structure is CaCO3 (paragraph [0123]).  Wherein the starch material further comprises 0.02%-5% foaming material (see paragraphs [0103] where yeast is listed and 0-25% is recited paragraph [0177])
Ozasa et al. discloses the claimed invention except for the silicone layer.  Ozasa et al. does teach a coating film 12.  Tojo et al. teaches that it is known to provide a coating layer made of silicone (see element 3; col. 4 lines 17-32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container device of Ozasa et al. with the coating layer being made of silicone, as taught by Tojo et al., in order to make the container liquid and gas impervious, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 2, the silicon layer is adhered to an inner surface of the starch container, as taught by Ozasa et al. (element 12 figure 1) and Tojo et al. (element 3; figure 1B).
Regarding claim 3, the silicon layer is adhered to a whole surface of the starch container, as taught by Ozasa et al. (element 12 figure 1) and Tojo et al. (element 3; figure 1B).
Regarding claim 4, the starch container is a cup and at least one inner side thereof is coated with the silicon layer (cup shown in figure 3 of Ozasa et al. with both inner and outer surfaces covered by layer 12).

Regarding claim 6, the starch container is a bowl and at least one inner side thereof is coated with the silicon layer (bowl shown in figure 1 of Ozasa et al. with both inner and outer surfaces covered by 12).
Regarding claim 7, the modified Ozasa et al. discloses the claimed invention except for the container being a box.  Tojo et al. teaches that it is known to provide a container with a box structure (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container device of Ozasa et al. with the container having a box shape, as taught by Tojo et al., in order to give the container a conventional shape that allows for compact lateral storage of multiple containers.
	Regarding claim 9, the fiber enhancer is selected from plant fibers and pulp fibers (paragraph [0120]).
Regarding claim 11, the foaming material is selected from yeast (paragraph [0103]).  Further regarding claim 11, Ozasa et al. discloses the claimed invention except for the limitations that 40%~60% of the volume of the porous starch container is hollowed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container device of Ozasa et al. with 40-60% of the volume of the container being hollowed, in order to reduce the weight of the container and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 12, the starch of the starch material is selected from potato starch, corn starch, wood starch, and other plant starch (paragraph [0094]).



Response to Arguments
Applicant's arguments filed October 19, 2020 have been fully considered but they are not persuasive. Applicant’s amendment filed October 19, 2020 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.
Applicant argues that the prior art does not teach the percentage of fiber enhancer and CaCO3.  It is the examiner’s position that the primary reference teaches 5wt% to 25wt% fiber enhancer for enhancing a structure of the starch material in paragraphs [0178] and [0120] of Ozasa et al.  The primary reference also teaches 3wt% to 30wt% of hardening additive for hardening the structure of the starch material in paragraphs [0178] of Ozasa et al. wherein the hardening structure is CaCO3 paragraph [0123].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736